Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al (US 2019/0364588).
For claim 1, Lu discloses a method of a source terminal in sidelink communication (see at least Fig.11; first UE is mapped to source terminal and second UE is mapped to the destination terminal that are in sidelink communication), the method comprising: receiving configuration information of configured sidelink resources from a base station (see at least Fig.11 step 501 and/or [0197]; first UE receives first scheduling information (configuration information) of at least assigned initial transmission resource and retransmission resource (configured sidelink resources) from a base station); transmitting a first physical sidelink shared channel (PSSCH) to a destination terminal through a first SL resource according to the configuration information (see at least Fig.11 step 502 and/or [0197]; first UE transmits the initial transmission (first PSSCH) to second UE using the initial transmission resource (first SL resource) of the first scheduling information (configuration information) configured by step 501 of Fig.11); receiving a negative acknowledgement (NACK) for the first PSSCH from the destination terminal (see at least Fig.11 step 503 and/or [0197]; first UE receives feedback that the transmitted initial data (first PSSCH) failed to be received (NACK) from the second UE); and in response to the NACK for the first PSSCH, retransmitting the first PSSCH to the destination terminal through a second SL resource according to the configuration information (see at least Fig.11 step 504 and/or [0197]; first UE retransmits the data (first PSSCH) to second UE using the retransmission resource (second SL resource) of the first scheduling information (configuration information) configured by step 501 of Fig.11).
For claim 2, Lu further discloses wherein the configured sidelink resources are configured semi-persistently (see at least [0036]; the first scheduling information is used to assign a semi-persistent resources).
For claim 3, Lu further discloses wherein the first PSSCH is retransmitted through the second SL resource when a second PSSCH to be initially transmitted to the destination terminal through the second SL resource is not selected (see at least Fig.12 and/or [0199] and/or [0205]; the first PSSCH (two transmissions) is retransmitted (if retransmission is required) through the second SL resource (retransmission resource) when a second PSSCH (third transmission and fourth transmission) to be initially transmitted is not selected since the retransmission is required and therefore the first UE performs the first PSSCH (two transmissions corresponding to a third transmission on the sidelink and a fourth transmission on the sidelink in Fig.12 (the second PSSCH)) during the retransmission on the sidelink in an (n+12+k).sup.th subframe and an (n+16+k).sup.th subframe).
For claim 5, Lu further discloses wherein the retransmitting of the first PSSCH is indicated to the destination terminal through sidelink control information (SCI) (see at least [0124]; SCI is sent from first UE to second UE and indicates status information of sending data (initial data and/or retransmitted data) and wherein the receive end (second UE) receives the data (at least retransmitted data) according to an indication of the SCI).
For claim 7, Lu further discloses wherein the NACK for the first PSSCH is not reported by the source terminal to the base station (see at least [209]; no feedback (NACK) reporting from first UE to the base station since at least the retransmission resources are already assigned and therefore no need to report the NACK back to the base station in order to reduce signaling overheads and delays).
For claim 8, Lu further discloses before the retransmitting, determining whether to select a second PSSCH to be initially transmitted through the second SL resource; and in response to determining that the second PSSCH to be initially transmitted is selected, initially transmitting the second PSSCH through the second SL resource instead of the first PSSCH (see at least Fig.12 and/or [0199] and/or [0205]; the first PSSCH (two transmissions: first and second) is transmitted first and when feedback (ACK) is received, the retransmission is not required because when the retransmission is required in the case of feedback is NACK, the retransmission will be through the second SL resource (retransmission resource) instead of a second PSSCH (two transmissions: third and fourth) that is to be initially transmitted.  therefore, in case the ACK feedback is received (second PSSCH is selected), the second PSSCH (third and fourth) will be initially transmitted instead of the retransmission (first PSSCH) because there is no need for retransmission).
For claim 9, Lu discloses a method of a destination terminal in sidelink communication (see at least Fig.11; first UE is mapped to source terminal and second UE is mapped to the destination terminal that are in sidelink communication), the method comprising: receiving a first physical sidelink shared channel (PSSCH) from the source terminal through a first SL resource according to configured sidelink resources (see at least Fig.11 step 502 and/or [0197]; second UE receives the initial transmission (first PSSCH) from the first UE using the initial transmission resource (first SL resource) of the first scheduling information (configuration information) configured by step 501 of Fig.11); transmitting a negative acknowledgement (NACK) for the first PSSCH to the source terminal (see at least Fig.11 step 503 and/or [0197]; second UE transmits feedback that the transmitted initial data (first PSSCH) failed to be received (NACK) to the first UE); and in response to the NACK for the first PSSCH, receiving the first PSSCH retransmitted from the source terminal through a second SL resource according to the configured sidelink resources (see at least Fig.11 step 504 and/or [0197]; second UE receives the data (first PSSCH) retransmitted from the first UE using the retransmission resource (second SL resource) of the first scheduling information (configuration information) configured by step 501 of Fig.11).
For claim 10, Lu further discloses wherein the configured sidelink resources are configured semi-persistently (see at least [0036]; the first scheduling information is used to assign a semi-persistent resources).
For claim 11, Lu further discloses wherein the first PSSCH is retransmitted through the second SL resource when a second PSSCH to be initially transmitted from the source terminal through the second SL resource is not selected by the source terminal (see at least Fig.12 and/or [0205]; the first PSSCH (two transmissions) is retransmitted (if retransmission is required) through the second SL resource (retransmission resource) when a second PSSCH (third transmission and fourth transmission) to be initially transmitted is not selected since the retransmission is required and therefore the first UE performs the first PSSCH (two transmissions corresponding to a third transmission on the sidelink and a fourth transmission on the sidelink in Fig.12 (the second PSSCH)) during the retransmission on the sidelink in an (n+12+k).sup.th subframe and an (n+16+k).sup.th subframe).
For claim 13, Lu further discloses wherein the retransmitting of the first PSSCH is indicated by the source terminal to the destination terminal through sidelink control information (SCI) (see at least [0124]; SCI is sent from first UE to second UE and indicates status information of sending data (initial data and/or retransmitted data) and wherein the receive end (second UE) receives the data (at least retransmitted data) according to an indication of the SCI).
For claim 15, Lu further discloses wherein the NACK for the first PSSCH is not reported to the base station (see at least [209]; no feedback (NACK) reporting from first UE to the base station since at least the retransmission resources are already assigned and therefore no need to report the NACK back to the base station in order to reduce signaling overheads and delays).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al in view of Zhao (US 2022/0263638).
For claims 6 and 14, Lu discloses all the claimed subject matter with the exception of explicitly disclosing wherein the retransmitting of the first PSSCH is indicated to the destination terminal through a new data indicator (NDI), hybrid automatic repeat request (HARQ) process number identifier (ID), and/or redundancy version (RV) included in the SCI.  However, Zhao discloses that SCI includes at least HPID, NDI and/or RV to support the retransmission mechanism of HARQ (see at least [0055]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zhao into the method of Lu for the purpose of at least supporting sidelink communication to use HARQ mechanism in order to at least perform retransmission(s).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al in view of Araki et al (US 2018/0343640).
For claims 4 and 12, Lu further discloses wherein the second PSSCH is not selected to be initially transmitted through the second SL resource (see at least Fig.12 and/or [0199] and/or [0205]; the first PSSCH (two transmissions) is retransmitted (if retransmission is required) through the second SL resource (retransmission resource) when a second PSSCH (third transmission and fourth transmission) to be initially transmitted is not selected since the retransmission is required and therefore the first UE performs the first PSSCH (two transmissions corresponding to a third transmission on the sidelink and a fourth transmission on the sidelink in Fig.12 (the second PSSCH)) during the retransmission on the sidelink in an (n+12+k).sup.th subframe and an (n+16+k).sup.th subframe), and wherein all SL resources for initial transmissions and retransmissions (first/second/third…resources) are allocated based on the configuration information (see at least Fig.11 step 501 and/or [0197]; first UE receives first scheduling information (configuration information) for initial transmission(s) resource and retransmission resource(s) (configured sidelink resources)).  Lu discloses all the claimed subject matter with the exception of explicitly disclosing the second PSSCH (new-data not the retransmitted data) is initially transmitted to the destination terminal through a third resource when it is not selected for the second resource (the retransmission of first PSSCH is selected for the second resource instead of the second PSSCH), and the third resource occurs later than the second resource.  However, Araki discloses that the allocated resource(s) (second resource) to new data transmission (second PSSCH) can be converted, after a NACK signal is returned as a response signal, into the second resource for retransmission (see at least [0050]) and wherein before the returned NACK signal, the before-converted second resource was allocated to the new data transmission (second PSSCH) (see at least Fig.4 and/or [0049]) and therefore, the new resource (third resource) of the new data transmission (second PSSCH) has to be reallocated to the next resource (third resource) that occurs later than the second resource (see at least Fig.4; when receiving a NACK, the new data transmission resource is converted to the retransmission resource and which will shift the new data transmission (second PSSCH) to occupy the next/latter (third) resource in the next TTI).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Araki into the method of Lu for the purpose of at least prioritizing the retransmission over transmitting the new data in order to at least reduce the retransmission delay of failed data and/or rescheduling the transmission of new data for the immediate next resource for speedy transmission.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467